Citation Nr: 1636383	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  08-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss, to include as secondary to service-connected residuals from a traumatic brain injury (TBI).

2.  Whether reduction of the disability rating for posttraumatic headaches from 10 percent to a noncompensable rate, effective October 23, 2008, was proper.

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to a rating in excess of 30 percent for a disfigurement from a right occipital scar.

5.  Entitlement to a rating in excess of 10 percent for a tender right occipital scar.

6.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from January 1960 to December 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge regarding the issue of entitlement to service connection for hearing loss in March 2015.  A transcript of that hearing is of record.

In June 2015, the Board granted reopening the claim for service connection for hearing loss, but then denied the claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In February 2016, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR).

The issues of reduction of the disability rating for posttraumatic headaches, entitlement to increased ratings for a disfigurement from a right occipital scar, tinnitus, a tender right occipital scar, and PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his hearing loss is the result of his service-connected TBI.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was granted service connection for his TBI by a June 2004 rating decision.  The Veteran was also granted service connection for tinnitus as secondary to his TBI.  In December 2006, the Veteran filed his claim to reopen his claim for hearing loss.  He asserted that his hearing loss was also secondary to his TBI.

The Veteran reported that he was struck in the back of the head in June 1960.  He reported that afterwards, he developed a loud ringing in his ears.  He further reported that after his separation from service, he started having trouble with his hearing.  He concluded that his hearing loss, as his tinnitus was found, must be related to his TBI.

In May 2004, a VA examiner opined that the Veteran's hearing loss was less likely than not due to his active service.  However, this opinion did not consider service connection on a secondary basis. 

In July 2016, the Dr. Syed A. Rizvi, M.D., a neurologist, reviewed the Veteran's claims file.  Dr. Rizvi opined that the Veteran's hearing loss was at least as likely as not caused by the Veteran's TBI, as well as loud noise exposure from his military occupation working with vehicles.  Dr. Rizvi referenced the Veteran's STRs, medical literature, and objective medical studies.

As such, when weighing the VA opinion with the private opinion, the Board finds that at most they show that the evidence for and against the Veteran's claim is in relative equipoise.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Veteran's claim for service connection for hearing loss is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for hearing loss is granted.

REMAND

On March 25, 2015, the RO reduced the Veteran's disability rating for posttraumatic headaches from 10 percent to a noncompensable rate, continued the 10 percent rating assigned for his tinnitus, continued the 30 percent rating assigned for his disfigurement from a right occipital scar, and continued the 10 percent rating assigned for a tender right occipital scar.   The Veteran filed his Notice of Disagreement on March 21, 2016, regarding the March 2015 rating decision.

On July 21, 2016, the RO continued the 30 percent rating assigned for the Veteran's PTSD and denied entitlement to TDIU.  The Veteran filed his Notice of Disagreement on July 26, 2016, regarding the July 2016 rating decision.

These notices of disagreement are still pending, and a remand is required for a statement of the case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issues of reduction of the disability rating for posttraumatic headaches, entitlement to increased ratings for a disfigurement, right occipital scar, a tender right occipital scar, and PTSD, and entitlement to TDIU; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


